DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 13 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one repair mechanism” in line 2 and then recites “each repair mechanism” in line 3.  The limitation is vague in that it unclear what exactly is being claimed. From 
Claims 2 – 13 are rejected as being dependents of rejected claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 204019302 U) as cited by Applicant in view of Nabeya (U.S. Patent No. 7,207,862 B2).
Regarding Independent Claim 1, Zhang teaches a device for repairing appearance defects (Fig. 1), comprising: at least one repair mechanism (Annotated Fig. 1), wherein at least one repair mechanism comprises at least one sub-repair mechanism (Annotated Fig. 1), each the sub-repair mechanism comprises a first moving portion (Y-axis bracket, 4; Fig. 1; Paragraph [0007] and [0008]), a second moving portion (Z, axis slide, 9, Fig. 1; Paragraph [0008]), and a repair portion (grinding head, 11): the first moving portion (4) is configured to move in a second direction to drive the repair portion to move in the second direction (drives in the Y direction, Fig. 1), and the second direction intersects the first direction perpendicularly (Annotated Fig. 1), the second moving portion (9) is configured to move in a third direction to drive the repair portion to move in the third direction (9 moves in the Z direction), the third direction is perpendicular to a plane in which the first direction and the second direction are located (Annotated Fig. 1); and the repair portion (11) is configured to repair the apparatus to be repaired (Paragraphs [0006], [0019] and [0020]).  

    PNG
    media_image1.png
    631
    723
    media_image1.png
    Greyscale


Nabeya, however teaches a device for repairing appearance defects (Abstract) having a moving platform (Col. 9, lines 29 – 43) and at least one repair mechanism (110; Fig. 4) located on the moving platform, wherein the moving platform is configured to support an apparatus (W; Fig. 1) to be repaired and move in a first direction to drive the apparatus to be repaired to move in the first direction (Col. 9, lines 29 – 43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang to further include a moving platform and at least one repair mechanism located on the moving platform, wherein the moving platform is configured to support an apparatus to be repaired and move in a first direction to drive the apparatus to be repaired to move in the first direction, as taught by Nabeya, to provide a device that can be completely automated, thus saving time and cost on labor of manually feeding the apparatus.
Regarding Claim 2, Zhang, as modified, teaches all of the elements of claim 1 as discussed above.
Zhang does not explicitly teach the device wherein the number of the repair mechanism is plural, and the repair mechanisms are arranged in parallel.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang to further include the number of the repair mechanism is plural, and the repair mechanisms are arranged in parallel since it has been held that
mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 3, Zhang, as modified, teaches all of the elements of claim 1 as discussed above.
Zhang does not explicitly teach the device wherein each repair mechanism comprises a plurality of sub-repair mechanism. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang to further include each repair mechanism comprises 
Regarding Claim 4, Zhang, as modified, teaches all of the elements of claim 1 as discussed above.
Zhang does not teach the device wherein the moving platform comprises a support member and a first drive member; the support member is configured to support the apparatus to be repaired; the first drive member is configured to drive the support member to move in the first direction, so as to drive the apparatus to be repaired to move in the first direction.
Nabeya, however, teaches the device wherein the moving platform comprises a support member and a first drive member (Col. 9, lines 29 – 43); the support member is configured to support the apparatus (W) to be repaired; the first drive member is configured to drive the support member to move in the first direction, so as to drive the apparatus to be repaired to move in the first direction (Col. 9, lines 29 – 43). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang to further include the moving platform comprises a support member and a first drive member; the support member is configured to support the apparatus to be repaired; the first drive member is configured to drive the support member to move in the first direction, so as to drive the apparatus to be repaired to move in the first direction, as taught by Nabeya, to provide a device that can be completely automated, thus saving time and cost on labor of manually feeding the apparatus.
Regarding Claim 5, Zhang, as modified, teaches the device wherein the first moving portion (bracket, 4) comprises a base (Fig. 1) and a second drive member (servo motor; Paragraph [0020), the second moving portion (9) is disposed on the base (4; Fig. 1), and the repair portion (11) is connected to the second moving portion (9; Fig. 1); and the second drive member is configured to drive the base in the second direction to drive the second moving portion to move in the second direction (Paragraphs [0019] and [0020]; Fig. 1), and the second moving portion (9) moves in the second direction to drive the repair portion to move in the second direction (slide 9 can move along with bracket 4, thus is movable in the second direction and the third direction).  
Regarding Claim 6, Zhang, as modified, teaches the device wherein the second moving portion (Fig. 1) comprises a cylinder (10), a slider (9) and a slide rail (7), the cylinder (10) and the slide rail (7) are disposed on the base (4; Fig. 1), the slider (9) is disposed on the slide rail (7), the repair portion (11)  is connected to the slider (7; Fig. 1); the cylinder (10) is configured to drive the slider (9) to slide on the slide rail in the third direction (Paragraph [0020] and [0023]; Fig. 1), and the slider (9) slides on the slide rail (7) in the third direction so as to drive the repair portion (11) to move in the third direction (Z-direction; Paragraph [0020]).  
Allowable Subject Matter
Claims 7 – 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 10,717,165 B2 to Schoenefeld et al.  teaches a surface machining device comprising a substrate support for receiving a substrate to be machined, a machining unit which can be moved relative to the substrate support along a first and a second movement axis, a position detecting unit for ascertaining the orientation of the substrate, and a control unit for controlling the movement of the machining unit dependent on the orientation of the substrate on the substrate support. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723